Exhibit 4.3 DYNEX CAPITAL, INC. AND , Trustee Indenture Dated as of, Senior Debt Securities (Issuable in series) TABLE OF CONTENTS ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 101.Definitions 1 Act 2 Additional Amounts 2 Affiliate 2 Authenticating Agent 2 Authorized Newspaper 2 Bankruptcy Law 2 Bearer Security 2 Board of Directors 2 Board Resolution 3 Business Day 3 Clearstream Banking S.A. 3 Commission 3 Common Shares 3 Company 3 Company Request 3 Conversion Event 3 Corporate Trust Office 3 Corporation 3 Coupon 4 Custodian 4 Defaulted Interest 4 Dollar or $ 4 Euro 4 Euroclear 4 European Economic Area 4 European Union 4 Event of Default 4 Foreign Currency 4 GAAP 4 Government Obligations 4 Holder 5 Indenture 5 Indexed Security 5 Interest 5 Interest Payment Date 5 Maturity 6 Officers’ Certificate 6 Opinion of Counsel 6 Original Issue Discount Security 6 i Outstanding 6 Paying Agent 7 Person 7 Place of Payment 7 Predecessor Security 8 Preferred Shares 8 Redemption Date 8 Redemption Price 8 Registered Security 8 Regular Record Date 8 Repayment Date 8 Repayment Price 8 Responsible Officer 8 Security 9 Security Register 9 Significant Subsidiary 9 Special Record Date 9 Stated Maturity 9 Subsidiary 9 Trust Indenture Act or TIA 9 Trustee 10 United States 10 United States Person 10 Yield to Maturity 10 Section 102.Compliance Certificates and Opinions 10 Section 103.Form of Documents Delivered to Trustee 11 Section 104.Acts of Holders. 11 Section 105.Notices, etc., to Trustee and Company 13 Section 106.Notice to Holders; Waiver 14 Section 107.Effect of Headings and Table of Contents 15 Section 108.Successors and Assigns 15 Section 109.Separability Clause 15 Section 110.Benefits of Indenture 15 Section 111.Governing Law 15 Section 112.Legal Holidays 15 Section 113.Personal Immunity from Liability for Incorporators, Stockholders, Etc 15 ARTICLE TWO SECURITIES FORMS 16 Section 201.Forms of Securities 16 Section 202.Form of Trustee’s Certificate of Authentication 16 Section 203.Securities Issuable in Global Form 17 ii ARTICLE THREE THE SECURITIES 18 Section 301.Amount Unlimited; Issuable in Series 18 Section 302.Denominations 22 Section 303.Execution, Authentication, Delivery and Dating 22 Section 304.Temporary Securities. 24 Section 305.Registration, Registration of Transfer and Exchange 27 Section 306.Mutilated, Destroyed, Lost and Stolen Securities 30 Section 307.Payment of Interest; Interest Rights Preserved 32 Section 308.Persons Deemed Owners 34 Section 309.Cancellation 35 Section 310.Computation of Interest 35 ARTICLE FOUR SATISFACTION AND DISCHARGE 35 Section 401.Satisfaction and Discharge of Indenture 35 Section 402.Application of Trust Funds 37 ARTICLE FIVE REMEDIES 37 Section 501.Events of Default 37 Section 502.Acceleration of Maturity; Rescission and Annulment 39 Section 503.Collection of Indebtedness and Suits for Enforcement by Trustee 40 Section 504.Trustee May File Proofs of Claim 40 Section 505.Trustee May Enforce Claims Without Possession of Securities or Coupons 41 Section 506.Application of Money Collected 41 Section 507.Limitation on Suits 42 Section 508.Unconditional Right of Holders to Receive Principal, Premium, if any, Interest and Additional Amounts 43 Section 509.Restoration of Rights and Remedies 43 Section 510.Rights and Remedies Cumulative 43 Section 511.Delay or Omission Not Waiver 43 Section 512.Control by Holders of Securities 43 Section 513.Waiver of Past Defaults 44 Section 514.Waiver of Usury, Stay or Extension Laws 44 Section 515.Undertaking for Costs 44 ARTICLE SIX THE TRUSTEE 45 Section 601.Notice of Defaults 45 Section 602.Certain Rights of Trustee 45 iii Section 603.Not Responsible for Recitals or Issuance of Securities 47 Section 604.May Hold Securities 47 Section 605.Money Held in Trust 47 Section 606.Compensation and Reimbursement 47 Section 607.Corporate Trustee Required; Eligibility; Conflicting Interests 48 Section 608.Resignation and Removal; Appointment of Successor. 48 Section 609.Acceptance of Appointment by Successor. 50 Section 610.Merger, Conversion, Consolidation or Succession to Business 51 Section 611.Appointment of Authenticating Agent 51 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 53 Section 701.Disclosure of Names and Addresses of Holders 53 Section 702.Reports by Trustee 53 Section 703.Reports by Company 53 Section 704.Company to Furnish Trustee Names and Addresses of Holders 54 ARTICLE EIGHT CONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE 54 Section 801.Consolidations and Mergers of Company and Sales, Leases and Conveyances Permitted Subject to Certain Conditions 54 Section 802.Rights and Duties of Successor Corporation 55 Section 803.Officers’ Certificate and Opinion of Counsel 55 ARTICLE NINE SUPPLEMENTAL INDENTURES 56 Section 901.Supplemental Indentures without Consent of Holders 56 Section 902.Supplemental Indentures with Consent of Holders 57 Section 903.Execution of Supplemental Indentures 59 Section 904.Effect of Supplemental Indentures 59 Section 905.Conformity with Trust Indenture Act 59 Section 906.Reference in Securities to Supplemental Indentures 59 ARTICLE TEN COVENANTS 59 Section 1001.Payment of Principal, Premium, if any, Interest and Additional Amounts 59 Section 1002.Maintenance of Office or Agency 60 Section 1003.Money for Securities Payments to Be Held in Trust 61 Section 1004.Existence 63 Section 1005.Maintenance of Properties 63 Section 1006.Payment of Taxes and Other Claims 63 Section 1007.Statement as to Compliance 63 iv Section 1008.Additional Amounts 63 Section 1009.Waiver of Certain Covenants 64 ARTICLE ELEVEN REDEMPTION OF SECURITIES 65 Section 1101.Applicability of Article 65 Section 1102.Election to Redeem; Notice to Trustee 65 Section 1103.Selection by Trustee of Securities to Be Redeemed 65 Section 1104.Notice of Redemption 66 Section 1105.Deposit of Redemption Price 67 Section 1106.Securities Payable on Redemption Date 67 Section 1107.Securities Redeemed in Part 68 ARTICLE TWELVE SINKING FUNDS 68 Section 1201.Applicability of Article 68 Section 1202.Satisfaction of Sinking Fund Payments with Securities 69 Section 1203.Redemption of Securities for Sinking Fund 69 ARTICLE THIRTEEN REPAYMENT AT THE OPTION OF HOLDERS 70 Section 1301.Applicability of Article 70 Section 1302.Repayment of Securities 70 Section 1303.Exercise of Option 70 Section 1304.When Securities Presented for Repayment Become Due and Payable 71 Section 1305.Securities Repaid in Part 72 ARTICLE FOURTEEN DEFEASANCE AND COVENANT DEFEASANCE 72 Section 1401.Applicability of Article; Company’s Option to Effect Defeasance or Covenant Defeasance 72 Section 1402.Defeasance and Discharge 72 Section 1403.Covenant Defeasance 73 Section 1404.Conditions to Defeasance or Covenant Defeasance 73 Section 1405.Deposited Money and Government Obligations to Be Held in Trust; Other Miscellaneous Provisions 75 Section 1406.Reinstatement 76 v INDENTURE INDENTURE, dated as of, between DYNEX CAPITAL, INC., a corporation organized under the laws of Virginia (hereinafter called the “Company”), having its principal office at 4551 Cox Road, Suite 300, Glen Allen, Virginia23060 and, a corporation organized under the laws of , as Trustee hereunder (hereinafter called the “Trustee”), having its Corporate Trust Office at. RECITALS
